 VOLK & HUXLEYAmateyus,Ltd., d/b/a Volk & Huxley,and VulcanTypography Co.'andNew York TypographicalUnionNo. 6. Cases 2-CA-18630 and 2-CA-1864930 May 1986DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSDENNIS AND JOHANSENOn 27 June 1985 Administrative Law JudgeJulius Cohn issued the attached decision. The Re-spondent filed exceptions and a supporting brief.The General Counsel filed anansweringbrief and abrief in support of the decision.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,2 andconclusions, and to adopt the recommended Orderas modified.3219"(d) Offer Ed Appel, JackBober,Charles Buch-holtz,Bob Clare, Gene Croce, Charles Cusack,Douglas Daigneult,Richard Hannon,Irwin Harris,John Herr, George Hodges, Paul Hulburt,HaroldKrakora, RobertMariani, JamesMcLellan, Antho-ny Melodia, MikeRomano,Peter Reithinger, FredSerricchio,Robert Siciliano,Ken Silvey, CharlesStrazza,Ken Willison, and CharlesZanelotti imme-diate andfull reinstatementto their former jobs or,if those jobsno longer exists,to substantially equiv-alentpositions,without prejudice to their seniorityor any other rights orprivilegespreviously en-joyed and make them whole for anyloss of earn-ings sufferedas a resultof theirdischarges."2.Substitute the attached notice for that of theadministrative law judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondents, Amateyus, Ltd., d/b/a Volk & Huxley,and Vulcan Typography Co., New York, NewYork,their officers,agents, successors,and assigns,shall take the action set forth in the Order as modi-fied.1.Substitute the following for paragraph 2(d).iAs set forth in the 11 May 1982 orderconsolidating casesand con-solidated complaint, the Respondentswerestyled as "Volkand Huxley,Inc.; and VulcanTypography Co" Subsequently, the 2 December 1982amended consolidated complaintstyled theRespondents as "Amateyus,Ltd. d/b/a Volk & Huxley, and Vulcan Typography Co."2TheRespondents have excepted to some of the judge's credibilityfindings.The Board's establishedpolicy is not to overrulean administra-tive law judge's credibilityresolutions unless the clear preponderance ofall the relevant evidence convinces us that they are incorrect.StandardDry Wall Products,91NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cu.1951)We havecarefully examined the record and find no basis for re-versing the findings.We furtherfind no meet in the Respondents' con-tentions that the judge's conduct of, and demeanor at, the hearing mani-fested bias.Havingcarefully and fully considered the record and thejudge's decision,we find no evidence that he prejudged the case, madeprejudicial rulings, or demonstrated a bias against the Respondents in hisanalysis or discussion of the evidence.We alsofind no basis for the Re-spondents' contention that he demonstrated disrespect for the Federalcourts.We also note that the Respondents conceded at the hearing that Ama-teyus was the successorto Volk andHuxley and that there were no ex-ceptionsto this finding.The judgestated thatMark Cory decided inJanuary 1981 to go intobusiness.The correctyear is 1982.We are modifying the recommendedOrder toomit employee MiltonTessenholtz from those employees found to be discriminatees.Althoughthe complaintincludedTessenholtzas an alleged discrumnatee, therecord establishesthatTessenholtz'employment terminated in mid-1981-long before the March 1982 terminations here.The National LaborRelations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT refuse to recognize and bargaincollectivelywith respect towages,hours, andother terms and conditions of employment withNew York Typographical Union No.6, as the ex-clusive bargaining representative of the employeesin the following described unit:All composing room employees in book andjob offices covered by the collective-bargain-ing agreement between Printers League Sec-tionof Printing Industries of MetropolitanNew York, Inc., and the Union to which Re-spondent's predecessor, Volk & Huxley was aparty. The unit is more fully described in PartI,Section 4 of said contract.WE WILL NOT refuse to honor and abide by thecontract between our predecessor, Volk & Huxley,and the Union for the periodbeginning 1 March1982.WE WILL NOT attempt unilaterally to destroy thecollective-bargaining unit of employees by termi-nating their employment without notice to theUnion.WE WILL NOT unilaterally reduce the contractwages or other benefits of employees during theterm of the contract with the Union, withoutnotice to or consent of the Union.WE WILL NOT subcontract unit work withoutnotice to the Union.280 NLRB No. 21 220DECISIONSOF NATIONAL LABOR RELATIONS BOARDWE WILL NOT discharge, lay off, or otherwisediscriminate against any employees because ofthose employees'membership,sympathies, or ac-tivities on behalf of the Union.WE WILL NOT threaten employees with plantclosure and loss of jobs, and condition further em-ployment on abandonment of their membership andsupport for the Union.WE WILL NOT in any othermanner interferewith,restrain,or coerce you in the exercise of therights guaranteed you by Section7 of the Act.WE WILL,on request,bargain with the above-named Union as the exclusive representative of ouremployees in the appropriate unit described abovewith respect to wages, hours, and other terms andconditions of employment.WE WILL honor and give retroactive effect from1March 1982 to the terms and conditions of thecollective-bargaining contract with the Union, in-cluding payment of wages and benefits as pre-scribed.WE WILL restore the status quo ante with re-spect to changed wage rates and other unilateralchanges made subsequent to the withdrawal of rec-ognition after 1 March 1982.WE WILL offer Ed Appel, Jack Bober, CharlesBuchholtz,BobClare,GeneCroce,CharlesCusack,DouglasDaigneult,RichardHannon,IrwinHarris, John Herr,George Hodges, PaulHulburt,Harold Krakora,RobertMariani, JamesMcLellan, Anthony Melodia, Mike Romano, PeterReithinger, Fred Serricchio, Robert Siciliano, KenSilvey, CharlesStrazza,Ken Willison, and CharlesZanelotti immediate and full reinstatement to theirformer jobs or, if those jobs no longer exist,to sub-stantially equivalent positions,without prejudice totheir seniority or any other rights or privileges pre-viously enjoyed and WE WILL make them wholefor any loss of earnings and other benefits resultingfrom their discharge,less any net interim earnings,plus interest.AMATEYUS,LTD.,D/B/A VOLK &HUXLEY ANDVULCAN TYPOGRAPHYCo.Leonard Grumback Esq.,for the General Counsel.Samuel D.Rosen,Esq. (Milgrim,Thomajan,Jacobs &Lee),of New York,New York,for the Respondent.John J.Sheehan,Esq.,of New York, New York, for theCharging Party.DECISIONSTATEMENT OF THE CASEJULIUS COHN,AdministrativeLaw Judge. This pro-ceeding was tried atNew York, New York,during vari-ous datesinNovember 1982 and January and February1983.Upon charges and amended charges filed by NewYork Typographical Union No. 6 (the Union),inMarch1982, the Regional Director for Region 2 issued an orderconsolidating cases and a consolidated complaint on 11May 1982.Subsequently,the hearing was opened and amotion to amend the complaint was granted.The Re-gionalDirector then issued an amended consolidatedcomplaint dated 2 December 1982, alleging that Ama-teyus, Ltd., d/b/a Volk & Huxley, and Vulcan Typogra-phy Co. (Amateyus and Vulcan or Respondents) violatedSection 8(a)(1), (3), and(5) of the Act.Respondents filedan answer denying the commission of unfair labor prac-tices.The amended consolidated complaint raises issueswhether Amateyus and Vulcan are alter egos;whetherRespondents violated Section 8(aX1) of the Act byurging employees to abandon the Union;whether Re-spondents additionally violated Section 8(a)(1) and (3) oftheAct by laying off employees;whether Respondentsviolated Section 8(a)(1) and (5) by repudiating their obli-gations to recognize and bargainwith the Union, and ad-ditionally by subcontracting unit work without notice totheUnion;andwhetherAmateyus violated Section8(a)(5) by terminating its operations without affordingthe Union an opportunity to bargain concerning the af-fects of such termination.All parties were given full opportunity to participate,to introduce relevant evidence,to examine and cross-ex-amine witnesses,to argue orally,and to file briefs. TheGeneral Counsel and Respondent submitted briefs whichhave been carefully considered.On the entire record inthis case and from my observation of the witnesses andtheir demeanor, I make the followingFINDINGS OF FACT1.JURISDICTIONRespondent Amateyus,Ltd., d/b/a Volk & Huxley, atall times material,was aNew Yorkcorporation with aprincipal office and place of business at 228 East 45thStreet,New York, New York.'Amateyus was engagedin printing and typesetting business at that location, andit is conceded that Amateyusderivedgross revenues ex-ceeding $50,000.More than that amount was receivedbothon the basis of direct outflow to States other thanthe Stateof New York,and also indirectly by shipmentsto other companies who in turn were engaged in inter-state commerce.RespondentVulcan, a New Yorkcorporation with aprincipal office and place of business at 216 East 45thStreet,New York, New York,isalso engaged in thebusiness of printing and typesetting.It is also concededby Respondents thatVulcansimilarly derives revenues inexcess of$50,000 as a result of direct providing of serv-ices to companies in States other than the State of NewYorkand on a indirect basis, by providing services tocompanieswho themselves are engaged in interstatecommerce.1There is indication in the record that a certificate of incorporationwas never filed for Amateyus.However, for the purposes involvedherein, it will suffice that it is or was a de facto corporation VOLK & HUXLEYAccordingly I find, and as admitted by Respondents atthe hearing, that both Amateyus and Vulcan were or areemployers engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.Although not urged in its brief, Respondent argued atthe hearing that the process was defective insofar asVulcan was concerned as that corporation had not beenserved with a copy of the charges in this proceeding.However, Vulcan was added as a co-Respondent in theamended consolidated complaint which was received onmotion at the hearing. In addition to being named, thereis no question that Vulcan was served with a copy of theamended consolidated complaint and, moreover, hadample notice and time within which to prepare for thehearing. It has been held, particularly in situations suchas are present in this case, when contentions are urged ofalter ego statusof two corporateentitiesor joint employ-ers, that failure to serve the original charge on one of thecorporations is not fatal.Penntech Papers,263 NLRB 284(1982);Key Coal Co.,240 NLRB 1013 (1979). It is notedin the instant case the General Counsel has alleged thatAmateyus and Vulcan are alter egos. It is sufficient thatVulcan had notice of this allegation via the amendedconsolidated complaint, and therefore had ample noticewithin which to defend that issue. The status of thesecorporations and the issue of alter ego will be more fullydiscussed, infra, in proper chronological order.II.LABOR ORGANIZATIONThe Unionis a labor organizationwithin themeaningof Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. FactsDespite the length of the hearing, the salient facts arerelatively brief and in a substantial portion are basicallyuncontroverted. John Corigliano (also John Cory) wasthe president and sole stockholder of Amateyus. In mid-1981Amateyus purchased all of the assets, includingequipment, of Volk & Huxley, Inc., a division of Imperi-alAd Service Corp., which had been engaged in adver-tisingtypography work. This company was owned andoperated by a Mr. Frank Miller, who, as part of the saleheld a lien against the equipment he sold to Amateyus, aswell as the stock of Amateyus which he agreed to holdin escrow until payment of the balance of the agreedpurchase price. In addition to the physical assets, Cory,as part of the deal, was given the right to use the nameof Volk & Huxley, which presumablywas a name wellknown in the industry and considered a valuable asset.It isundisputed that Amateyus took over and operatedthe business in the same location as Volk & Huxley, in-cluding servicing of many of the same customers and,indeed, the two salesmen employed by Miller, Trager,and Hoffman, whom Cory designated as his executivevice presidents.Respondents conceded and I find thatAmateyus was a successor employer to Volk & Huxley.Volk & Huxley had been for a number of years amember of the Printers League Section, of the PrintingIndustries ofMetropolitanNew York, Inc., and wastherefore bound to the collective-bargaining agreement221between the League and the Union which ran from Oc-tober 1975 through October 1985.2As noted, Cory hired as executive vice president,Trager and Hoffman, who also occupied those portionsas well as being sales representatives for Miller. The twoactuallywere sales partners and brought with them thecustomers who had given their work to Volk & Huxley,and loyally followed the sales representatives to Ama-teyus. In addition to these two officials, Cory hired aplantmanager, Joe DeVita, and a family friend, BlakeEmber as an administrative assistant,Kaika Clubwala,controller, and, finally,MarieManley an aunt of theCorys,' as a bookkeeper. Not onlywere the composingroom employees retained by Amateyus, but it also ap-plied the basic terms and conditions of employment asset forth in the union contract.Wages, hours, holidays,layoff procedureswere all maintained in accordancewith the collective-bargaining agreement.Moreover,union dueswere checked off by Amateyusaswere em-ployee deductions for a vacation fund and these sumswere sent to the Union. The record further reveals thatAmateyus made contributions to the annuity fund main-tained by the Union under the contract.Besides the annuity fund, employers under the collec-tive-bargaining agreement were required to make contri-butions to the benefit and productivity fund, the pensionfund,andwelfare fund. In October 1981,MurrayItkowitz, the Union's business agent, met several timeswith Cory in order to discuss the delinquency of Ama-teyus regarding payments to these latter three unionfunds. According to Itkowitz, Cory finally agreed to pay$9000 a week to clear up the arrears and also attempt tokeep current with the funds. Cory actually delivered twochecks to Itkowitz, one dated 30 October 1981 in thesum of $5000 and the other dated 10 November 1981 inthe amount of $5100, both payable to the benefit andproductivity fund. In his testimony concerning thesemeetings, Cory stated that he had not agreed nor did hepay any employer contributions to union funds, butrather only agreed to remit deductions from employees'pay.He claims that the two checks referred to weredrawn payable to the benefit and productivity fund oninstructions from Itkowitz. I do not credit these state-ments by Cory. I find it incredible that a businessmansuch as Cory would pay over funds deducted from em-ployees'wages to a union benefit and productivity fundtowhich payments were made only on the basis of em-ployer,not employee, contributions.Moreover, therecord reveals that union dues and credit unionpay-ments, all of which are deducted from employees' pay,were remitted, by Cory's own testimony to the chapelchairman.During themeetingsat which Amateyus'arrearages inpayments to the employer funds were discussed, Cory2The parties and I find appropriate the following collective-bargainingAll composing room employees in book and job offices coveredby the collective-bargaining agreement between Printers LeagueSection,of Printing Industries of MetropolitanNew York,Inc, andtheUnion to which Respondents'predecessor,Volk was a partyThe unit is more fully described in part I,section 4 of the contract 222DECISIONS OF NATIONAL LABOR RELATIONS BOARDtold Itkowitz that he was in need of relief from thesefund payments and, indeed,needed changes in the con-tract.As a result, and at Cory's request, Itkowitz ar-ranged a meeting with Union President Bertram Powers.During November 1981 such meeting took place at theUnion's office, and Cory continued his plea for relieffrom these payments. Powers replied that the Union wasin the midst of negotiations with the employer associa-tion and that the subject of remedial changes with re-spect to the funds was being discussed during the bar-gaining.He asked Cory for a draft of what he personallyfeltwas his particular needs. Cory responded to this byletter dated 30 November 1981. Thereafter in December,Itkowitz saw Cory and reported that the Union was notable to give him the changes he was looking for at themoment.He statedthat Coryhad to wait until the indus-try negotiations were completed and determine the out-come.Amateyus made no further payments to the em-ployer funds after the two checks totaling approximately$10,000.John Cory testified that his bookkeeper was able topay social security and withholding taxes until approxi-mately Thanksgiving or Christmas when the money ranout.He blamed his problems on the Union, and the obli-gations imposed on him. In this connection Respondentscontended that Amateyus was a union shop with unionemployees but denied having a union contract.Cory fur-ther stated that during the last weekof January,the em-ployees began to conduct chapel meetings which actual-lywere work stoppages,and though until that time hehad continued to hope he could operate profitably, hethen concluded that the business was doomed.A real estate broker testified without contradictionthat in December 1981 he had inquiries from Cory aboutleasing space,which he found at 216 East 45th Street.Alan Cohen, an officer of a real estate company whichmanaged that building also testified that he dealt withJohn Cory about renting space and ultimately enteredinto a lease with him runningfrom January 1, 1982, toDecember 31,1991. In this document the lessee was firstindicated as Volk & Huxley,which name was crossedout and changed to Amateyus Ltd. and Imperial AdService Corp. John Corigliano (Cory) signed the lease aspresident of Amateyus and Imperial. Although Coryused the Imperial name on the lease, he did not statewhy he did so, but also said that he was not authorizedto sign a lease as president of that company.In additionCory stated that he had given$11,000 as security on thislease.According to Itkowitz,employees had informed himin late December 1981 or early January 1982 that someV & H (Amateyus)employees were doing work on thefifth floor at 216 East 45th Street.Thereafter he and an-other union agent,Grottola,visited the fifth floor at thatbuilding and saw some renovation work goingon. Theyalso observed two pieces of equipment one of which wasin a crate and another was a camera used in a photo de-partment of a typography business.The crate had a labelon it which was addressed to Volk & Huxley at 228 East45th Street.A trucker,Gomez,testified that on 15 February 1982he delivered a piece of equipment from Arkin Medo, adealer, addressed to Volk & Huxley at 216 East 45thStreet.His instruction was to deliver this to a personnamed "John Curley," apparently a reference to Cory.Again on 26 February he delivered a typesetter to V &H at 216 East 45th. On this delivery his bill of lading hadthe address at 228 East 45th, but upon his arrival hespoke to Cory and was told to deliver the equipment to216 East 45th. At the same time he picked up a cabinetat 228 and delivered it to 216 East 45th. This is con-firmed by Itkowitz who testified that on this date he wasat 228 and asked Gomez who had authorized the remov-alof this equipment and Gomez replied "Mr. Cory."Itkowitz said he followed Gomez and watched him loadthe equipment into the freight elevator at 216.The chapel chairman, Siciliano, stated that during theweek from 26 February through 1 March, Amateyusequipment, including machines and other supplies, wereremoved from the premises at 228 East 45th Street. Histestimony was based on a record he kept of items beingmoved out. There was some slight disparity in the evi-dence concerning the removal of equipment. For exam-ple,Miller stated he had information that equipment wasbeingremoved, and in March 1982 he visited the 228premises with an auctioneer,Miller,as previously noted,sold the premises and equipment to Cory and Amateyus,and had retained a lien on the equipment as security forthe unpaid portion of the purchase price. After checkinghis list with the auctioneer, Miller claimed that certainitems were not present, and thereafter he observed theequipment in question at the 216 premises. An auctionwas conducted in April of whatever equipment was leftby Amateyus at 228. In any case a dispute betweenMiller and Respondents concerning ownership of par-ticular pieces of equipment need not be determined here,as it is sufficient for the purposes of this proceeding, andI find, there is no question that a certain amount of fix-tures, equipment,and supplies had been removed fromthe 228 premises to the new location at 216.The operation of Amateyus at 228 was graduallyphased out and, on 26 February, a notice was posted dis-continuingthe lobster shift and, on 4 March, anothernotice that all employees would be laid off on 8 Marchexcept for two individuals. Then finally, a notice wasalso posted that these two would be laid off 15 March.Incidentally, the layoff notices were posted in accord-ancewith the provisions of the collective-bargainingagreement about time and notice required. Testimonywas alsoreceived to the effect that variousmanagementpeople together with former employees of Amateyus re-moved more supplies during the last week at 228. Ac-cording to John Cory he had gradually phased out hisown associationprior to theremoval and claimed he hadnothing to do with these activities.However,the truck-er,Gomez, testified that on 26 February, he delivered amachine to 228 and was directed by Cory to take it to216. In addition, a plumber, Istrico, stated that about 2weeks after 25 February he discussed his bill with Coryat 216.Moreover employees Daigneault and Hodges tes-tified that at the end of February they were instructed togive telephone callers for Cory, Trager, or Hoffman thenumbers at 216. VOLK & HUXLEYAccording to uncontradicted testimony of witnessDavidWeinstein,president of a company known asGraphicWord,Amateyus had subcontracted certainwork,usually "headline"work,but then,his companyobtained new equipment in January 1982 enabling it todo text work.As a result in February 1982 Amateyus in-creased the amount of work it subcontracted to Graphic.Thus, for the period 26 February through 15 March1982, the dollar amount of work subcontracted was$7032, representing a great increase over prior periods.There was no dispute that Amateyus had not notified theUnion of this subcontracting of unit work.While the events described above were transpiring,Vulcan TypographyCo. came into existence.The detailsof its birth have been derived basically from the testimo-ny of Mark Corigliano(Cory), the brother of John. Markwas 20 years old at the time he testified in this proceed-ing.He had graduated from high school in April 1981and from September 1981 through April 1982 he was afull-time student at college.He lived at home with hisparents who paid part of his tuition.He resumed collegein September 1982 as a part-time student taking twocourses three mornings a week.He had begun work atAmateyus with his brother John in the summer of 1981.The amount of time he was able to devote varied so thatin some weekshe worked only 5 hours,but on someother days 5 hours.In the fall of 1981 he was a full-timestudent and therefore averaged only 8 to 10 hours aweek at Amateyus. He was paid$5 an hour either bycash or check and does not recall whether he was on thepayroll or whether the usual payroll taxes were deduct-ed.Mark further testified that he decided to form his owncompany in the latter part of January 1981,stating thatat that time he did not know that Amateyus was goingout ofbusiness.Around thesame time he also had dinnerwith his brother who informed him that he did not be-lieve it feasiblefor him, John, to continue in business. Inhis testimony,Mark at this point changed his story bystating that this assertion by John gave him the idea ofgoing into business,and not as he had previously main-tained that he had decided to go into business beforehaving dinnerwith John.Mark then engaged a lawyer recommendedby John.The attorney prepared a certificate of incorporation forVulcan, a name selected by Mark,but oddly the certifi-cate of incorporation had the name of the incorporatoras "John Corigliano."It appears that the name "John"was crossed out and "Mark"substituted.Mark then metwith John again and told him he needed space.John re-plied that he had just signed a lease which was a bargainand he would give it to Mark at cost.John typed up apaper to the effect that Mark would take over the leaseand sign it.There is no evidence that Mark reimbursedJohn for the$10,000 deposit he had paid to the landlord.John also introduced him to John Sartori who hadbeen the night foreman at Amateyus and then becameMark's general manager.After coming to terms withSartori he gave him permissionto hireadditional peoplefor the shop.He also left it to Sartori to determine thenumber and type of employees to be hired because hedid not know how many would be necessary.Indeed223Sartori had begun as early as 19 January 1982 to recruitemployees as several of them testified without contradic-tion.Thus Robert Mariani stated that he received a tele-phone call on that date from Sartori who told him thatthings were pretty bad and the bosses were closing downthe shop and opening up a nonunion shop next door.When Mariani asked what he could do about it, Sartorireplied that he could"either go with them or you'regoing to go down.Your [sic] better off going with them,because the Union can't get you any work."SimilarlySartorimet an employee named Douglas Daigneault, aserviceman,at a restaurant one day after work.He toldDaigneault that a new shop was goingto be opened andthey would like him to go along and that it was going tobe nonunion.Sartori also said that this was to be a bigoperation and he gave him some literature relating towage rates and other conditions with respect to a hypo-thetical company.A couple of days later Daigneault in-formed DeVito,who had previously told him he wasgoing over to the new company, that he was not goingto join the new place.Additionally George Hodges, also a serviceman,statedthat he received a telephone call at home from Sartorion 9 February 1982 and was asked what he was going todo when the new operation came into affect.Hodgestold Sartori that he would not go nonunion.Another em-ployee,Kenneth Willison, testified that Sartori spoke tohim in the shop on 25 February and informed him thecompany was going to open a nonunion shop next doorand asked if he wanted to go. Willison at that time saidhe was not sure,and on the following day Satori gavehim some literature to read concerning pay and benefits.Sartori actually told him to report on 1 March to thenext building.On 27 February Willison and three otheremployees met with Sartori and discussed the arrange-ments for the removal of some equipment.Willison actu-allywent to work at the new premises but quit after 4days.Regarding the Vulcan operation,Mark Cory testifiedthat he was the sole stockholder,director,and officer ofthat entity and it commenced business on 1 March 1982.By that time Amateyus had laid off most of its employ-ees and was gradually phased out within the next weekor two.Mark stated that he started with capital of ap-proximately$70,000,of which $60,000 was given him byhis parents,and $10,000 advanced to him by a friendwho had been promised to be repaid with interest. Markalso said that he paid rent to the agent of the building,Berley&Co. He claimed there was some paper preparedby John assigning the lease to him but he lost it. Markdid not recall that the paper said anything about pay-ment of the security to John who had deposited it.Moreover Mark reported that he does not receive anysalary from Vulcan but takes his money in the form ofdividends, except there had not been any. He stated hehad no living expenses because he lived at home, atethere,and was supported by his parents. On the otherhand, train fares and dining expensescame out of Vulcanwhich also provided him with credit cards.Vulcan wasunable to furnish payroll records for any period preced-ing 13April.According to Mark,"itwas a little hectic 224DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor the first few weeks." At another stage of his testimo-ny,Mark averred that Automatic Data Processing Com-pany had prepared the payroll from the beginning of thesecond week.Besides Mark, the management people of Vulcan werethose who transferred from Amateyus and performed thesame functionsatVulcan. They wereSartori as alreadynoted, DeVita, Clubwala, and Marie Manley (the aunt ofthe Corys'). Perhaps most important were Trager andHoffman, the salesmen partners, who had been also offi-cials of Amateyus and who brought with them their listof customers. The role of John Cory is not quite as clear.Mark testified that John was working about 50 hoursduring the first week of Vulcan's operation. He statesthat John's workweek tapered off to about 35 hoursthereafter and then after 6 weeks it was practically noth-ing.Mark further stated that thereafter John would stopin occasionally and use the phones and do some of hisown work out of the Vulcan office. John would also oc-casionally fill in and help on the computer, or sit withhim and offer him help or advice. Mark told the employ-ees to listen to John and follow his instructions as if theycame from him. However, payroll records indicate aslightly different tenure. These records were furnishedfor the period commencing with the payroll ending 13April,Mark having testified that he did not know wherethe payroll records are for the period preceding thatweek. The payroll records indicate that John was on thepayroll for10 weeks beginningthe week ending 13 April1982 and ending 13 June 1982. The records further showthat for these weeks checks payable to John Cory wereissued, each in the sum of $1000, from which a payrolltax deduction of $67 was made. In his testimony JohnCory said that he was not paid for services to Vulcanexcept for some expenses for small items. The checksthemselves, either canceled or otherwise, were not pro-duced. However, cash disbursement sheets of Vulcan in-dicate that at least two of them were returned or markedvoid which had been made to John Corigliano Jr. Twoothers in the same amount, that is $1000 less $67 for se-curity taxes, were made out and apparently cashed or de-posited by John Corigliano Sr. There were two other en-tries on thesamedisbursement sheet, other than payrollchecks, which involved two checks made payable to anAratusa Ltd., in the sum of $3500 and $7500, respective-ly.This company was a John Corigliano Jr. enterpriseagainst which the State of New Jersey had a judgment(also against John personally), in the amount of $51,250.Although anotherwitness,Jerry Corigliano,a cousin ofMark and John, and employed by Vulcan as a part-timebookkeeper, testified that the checks drawn to John Cor-igliano Sr. were in payment of a loan made by him. I donot credit this testimony. Checks drawn in payment of aloan do not ordinarily contain deductions for social secu-rity taxes.The employees who commenced the operation atVulcan were those recruited by Sartori. Indeed Marktestified that he permitted Sartori to make all the ar-rangements including fixing of job asignments, pay rates,and hours. He did present Sartori with a system of per-sonal rules and policies which were contained in thepapers given by Sartori to the employees whom he solic-ited.This of course changed the conditions and rateswhich existed at Amateyus. Thus the employees were ona 40-hour week, the wages were less, and the employeeswere placed in a single classification rather than specialtyclasses.It appears from the record that the equipment used atVulcan was a mixed bag. Some equipment having be-longed to Amateyus was moved over directly to Vulcan.Other equipment of Amateyus on which Miller had alien had been auctioned off by him in part payment ofthe money due from Amateyusas a resultof the originalsale.Stillother pieces of equipment which John Coryand Amateyus had on lease from leasing companies ap-parentlywere transferred over to Vulcan on the sameterms. Some new machines were ordered by Mark, ac-cording to him, and leased from one of the equipmentleasing companies after introductions he claims to havereceived from John. The value of this leased equipmentand the money due on them was undoubtedly a consider-able sum.As for sales by Vulcan, Willison, the employee whotransferred over and left after 4 days, testified that thecustomers seemed to be the same as those sold by Ama-teyus. In this regard Mark acknowledged that the ac-counts of Trager and Hoffman constituted the whole ofhis business. Introduced into the record was a copy of anadvertisement placed in a trade journal seeking salesmenas well as typesetters. Among other things the advertise-ment noted that the business was "free of union re-straints."The ad concluded with a request that peopleresponding should call Cory at a certain telephonenumber.In its answer, Respondents assert that the ChargingParty (Union) has engaged in such flagrant conduct thatprecludes any relief being granted to it. The only testi-mony in support of this contention is in the testimony ofJohn Cory.Basically this consists of his statements thatduring January 1982 and thereafter materials such asfonts were mislaid or disappeared, that manuscripts anddocuments were stolen or lost, that obscene phone callswere received, and the like. In addition, the Union wroteletters to customers, informing them that employees hadbeen locked out, that the company owed money to thefunds, that Cory owed taxes to New Jersey and the Fed-eralGovernment, and that themanagementof Vulcancould not produce work at the standard of Volk &Huxley, and requested that customers not do businesswith Vulcan.Concerning the "dirty tricks" allegations, it is notedthat there is no evidence of any specific employees oragents of the Union as perpetrators of such conduct.B. Analysis and Conclusions1.CredibilityresolutionBased on the record as a whole, I do not credit thetestimony of the Corigliano brothers, both John andMark. Their basic story of the formation of Vulcan byMark is completely beyond belief. The whole scheme ofa young man, barely 20 years of age, without financialresources of his own,starting up a business of some tech- VOLK & HUXLEYnical difficulty,without significantprior experience inthat trade, is pure fantasy. Apart from apparentinconsist-encies intheir testimony, some of which will be laterpointed out,theirdemeanorand actionsaswitnesseswould be sufficient to discredit them. At varioustimes intheir testimony both John and Mark were brash, arro-gant, hostile, and uncooperative. The lattermanifesteditself in their frequentrefusal,sometimeson advice ofcounsel, to answer, in this civil proceeding,questions rel-evant to thebusinessof either Amateyus or Vulcan, or inregard to relationships with other management peopleor, in John's case, to the Union.Their testimony was contradictory of one another inseveral regards. Principally, John stated that he did notwork for Vulcan. On the other hand Mark testified thatnot only did John advise him concerning alterations tothe premises at 216 as well as other matters,he also saidthat John actually workeda substantialnumber of hoursatVulcan when it began itsbusiness.By the same tokenJohn stated that he had not received any wages fromVulcan, and yet the record reveals that there were 10paychecks made out to his order. Since Vulcan did notproduce payroll records for approximately the first 6weeks of itsbusiness,there is a strong possibility thatJohn also received payments for this additional period, asMark testified that John worked at the outset of Vulcan'sexistence.In further contradiction of John's testimony that hehad nothing to do with the initial alterations to theVulcan premises, Mark testified that he received advicefrom him about this, and the plumber also testified thatJohn Cory spoke to him in connection with that aspectof the work. Prior to these events John denied that in hisoperation of Amateyus he made payments to the Union'sannuity fund as setforthin the contract. Union recordsintroduced into evidence indicate that such paymentshad been made. Incredibly he also stated that Amateyusmade no payments to the Union's benefit and productivi-ty fund. However he signed two checks payable specifi-cally to those funds but testified these checks were actu-ally a transfer of deductions made from employees' payfor otherreasons.If this story were true it would appearthat using employees' personal deductions for paymentsto the Union's benefit and productivity funds wouldindeed be a misappropriation of those funds.As an example of John's arrogance and apparent disre-gard not only for truth but also revealing of his decep-tiveness, John admittedsigning thelease at 216 as presi-dent of Imperial Ad Service Corp. (Miller's Corpora-tion),while conceding that he was not entitled to do so.Finally as to John, I find it completely unbelievablethat he effectively left Amateyus about 16 February1982, that he no longer knew what became of its bankaccount, accounts receivable, or any other financial ar-rangementsof Amateyus, despite the fact that it appar-ently continued doing business for almost another month.Moreover, John Cory contended that he left all thebooks and records at Amateyus'premisesand did notknow what happened to them, nor did he know whopaid the payroll and otherexpensesafter that date.As to Mark, I already pointed out the inherentimplau-sibilityof his situation as an entrepreneurengaging in225thistypeof business operation. Specific instances of hislack of credibility are reflected by his attemptsto explainthe checksmadepayable to John.But apartfrom credi-bility, his testimony on that subject should not be consid-ered because of his failure to produce more than onepage of the Vulcan cashbook subpoened by the GeneralCounsel. In another vein, although Mark testified that hediscussed with Sartori the hiring of people and the set-ting of terms and conditions of their employment, hedenied having any knowledge that a union representedthe Amateyus employees whom they were about to hireatVulcan. This is patently incredible in view of the factthatMark had also stated that he had worked at Ama-teyus,while attending school, when all the employees,including Sartori were members of the Union.For all of thereasons setforth above, I find as previ-ously noted that the testimony of John and Mark Cory isincredible and should not be believed when it conflictswith testimony or other evidence produced by the Gen-eral Counsel.2.The alterego issueA principal threshold issue is whether Amateyus andVulcan constitutealter egos. InCrawford Door Sales Co.,226 NLRB 1144 (1976), the Board noted that it generallyhas found alter ego status "where the two enterpriseshave `substantially identical'management, business pur-pose, operation, equipment, customers, and supervision,aswell as ownership." In the instant case these criteriaaremet on the basis of the facts set forth above. Ineffect, the operation of Amateyus was moved merelyfrom one building to an adjacent building on the samestreet.Much of Amateyus' supplies and equipment wasmoved to the Vulcan location with the exception ofthose machines and items subject to the lien of the prede-cessor of Amateyus (Miller), and was sold by him at auc-tion.Other pieces of equipment which were leased byAmateyus were transferred to Vulcan, who continued tolease it from the same lessor. In addition, new equipmentwas purchased or leased by Vulcan with the assistance ofJohn Cory. With regard to management, Sartori andDeVita, who were in charge of production at Amateyus,continued in the same function at Vulcan along with em-ployees who consented to come to the new operation ona nonunion basis. The customers were the same and actu-allywere controlled by Trager and Hoffman, the twosalesmen atAmateyus who came overin the same capac-ity at Vulcan. Actually Mark Cory testified that withoutthese two individuals, he would have no business. Basi-cally the only difference then is one of a different corpo-ration and the surface substitution of Mark Cory forJohn Cory as owner. It is clear on the basis of the factsrecited above that this change was only cosmetic and ac-tually the only change that is readily apparent was thatof the name of the company and a shuffling of ownershipinterest in the same family.Finally, John Cory had stated that in view of the fi-nancial obligations resulting from adherence to the termsand conditions of employment set forth in the contractwith the Union, he believed that his business, Amateyus,was doomed. Immediately following this realization, he 226DECISIONS OF NATIONAL LABOR RELATIONS BOARDset in motion the move to the next building, the onlychange being the formation of a new corporation withhis young brother Mark as the ostensible owner. Notedalso is the recruitment of Amateyus employees on condi-tion that they work on a nonunion basis.Clearly thischange was only for the purposes of avoidance of theUnion and the contract.Ifind in all the circumstancesthat Vulcan is the alter ego of Amateyus.33.The successorship issueInNLRB v. Burns Security Services,406U.S. 272(1972), the Supreme Court affirmed the Board's succes-sor-employer doctrine, finding that a successor-employer,absent a reasonably based good-faith doubt of the incum-bent's union majority, is obligated to recognize the con-tinuing representative status of the bargaining agent of itspredecessor'semployees in an appropriate unit takenover from the predecessor. This is concededin this caseasRespondent'scounsel stipulated at the hearing thatAmateyus was a "Bums successor." Counsel went fur-ther and said that for all intents and purposes Amateyusoperated a union shop, but that there was no contractualrelationship with the Union.The General Counsel contends that in the circum-stances of this case Amateyus and its alter ego, Vulcan,not only had an obligation to recognize the Union butalso to honor the existing contract which the Union hadwith its predecessor. InPineValleyDivisionof EthanAllen,218 NLRB 208 (1975), enfd. in part 544 F.2d 742(4th Cir. 1976), the court enforced a Board order findingthat there had been an adoption by the successor of thecontract, of its benefits and obligations. In that as in theinstant caseof Amateyus, there was continuity in the op-eration,which was conducted with the same job, em-ployees, and working conditions. In addition, union dueswere deducted and remitted to the union through a rec-ognized chapel chairman (Steward).Moreover,Ama-teyus did make at least two substantial payments to theUnion's benefit and productivity fund, though conceded-ly it was delinquent in that regard. Although it is truethat John Cory at various points did complain to unionofficials concerning what he believed to be onerous pro-visions of the contract, particularly the welfare and pen-sion plans, he did not indicate that he would not abideby the terms of the contract.The Board has found an adoption or assumption wherea successor-employer has not only applied provisions ofthe contract but has also consulted and negotiated withthe existing union.4Moreover,the Board found a succes-sor bound by the contract when it applied its provisions,including union dues deductions and health and welfarecontributions.5 I find, therefore, by virtue of the actionsof Amateyus from the time it succeeded Miller and/orImperial Ad Service Corp., until it closed down at 228East 45th Street,that it did indeed assume the obligationsof its predecessor's contract.6AllKind Quilting,266 NLRB 1186(1983);FugazyContinentalCorp,265 NLRB 1301 (1982).4World Evangelism, Inc,248 NLRB 909 (1980), enfd.656 F.2d 1349(9thCir. 1981),StocktonDoor Co,218NLRB 1053 (1975);Eklund'sSweden House Inn,203 NLRB 413 (1973)6Virginia Sportswear,226 NLRB 1296 (1976).Having found that Vulcan is the alter ego of Ama-teyus by virtue of what may be describedas a shamtransaction,Vulcan thencontinuesto be "subject to allthe legal and contractual obligationsof thepredeces-sor."eMoreover it is equally clear that Amateyus phasedout its business and thereafter continued it under thename of Vulcan at the new location,after having in-duced employees of Amateyus,aswell as supervisorsand management some of whom were also members oftheUnion, to become employees at Vulcan on a non-union basis and on wages, hours, and other conditions ofemployment dissimilar from those embodied in theUnion's contract. By this conduct, Respondents Ama-teyus and Vulcan violated Section 8(a)(1), (3), and (5) ofthe Act.It iswell settled that an employer cannot dis-continue its business, even for economic reasons, if it im-mediately begins conducting that business while evadingits obligations under a union contract.?Accordingly, by laying off their employees in March1982 because of their membership in the Union, Re-spondents violated Section 8(a)(1) and (3) of the Act.Similarly by threatening the employees with loss of jobsand conditioning their employment at the Vulcan oper-ation, inMarch 1982,on abandonment of their member-ship in the Union,Respondents further violated thesesections of the Act.TricorProducts,239NLRB 65(1978);Redland Construction Co.,265 NLRB 586 (1982).4.Other alleged violations of Section 8(a)(1) and (5)of the ActIt is alleged that during the period from approximatelymid-February through the time of the closedown of theAmateyus operation in March 1982, Respondents unlaw-fully subcontracted unit work. David Weinstein, presi-dent of Graphic Word, testified that for a number ofyears he had performed work on a subcontract basisfrom Amateyus and its predecessor Volk & Huxley. Theamount of this work was relatively small. Thus hisrecords reveal that from 1 February until the 25th of themonth, he did only $25 worth of business. Howeverfrom the last week of February through 25 March, in-voices of Graphic to Amateyus totaled over $7000. It isthis suddenincreasein the quantity of unit work, whichthe General Counsel contends constituted unlawful sub-contracting without notice to the Union, in violation ofSection 8(a)(5).Of course this precipitousincrease inthe rate of sub-contractingoccurred during February through mid-March when Amateyus was laying off employees inpreparation for its shutdown and the commencement ofoperationsat Vulcan.InOtis Elevator Co.,269 NLRB 891 (1984), the Boardredefined its view toward subcontracting in light of therationale explicated by the Supreme Court with regardto plant closure inFirstNationalMaintenancev.NLRB,452 U.S. 666 (1981). The Supreme Court emphasized"management'sneedfor predictability, speed, secrecy,6Howard Johnson Co. Y. Hotel& RestaurantEmployees,417 U.S. 249,259 (1974).7 Artcraft Iron Co.,271 NLRB829 (1984) VOLK & HUXLEYand to operate profitably."Thus the Court determinedthat the legality of an employer's decision to subcontractturned upon a reduction of labor costs,not change in op-eration.The Board,inOtis,stated that an employer's de-cision"to discontinue its own distribution operation andto contract out that function turned upon a fundamentalchange in the scope and direction of the enterprise," andwould not be subject to Section 8(d) of the Act. Howev-er, the Board emphasized that this result would obtainonly if"no alter ego or other sham devices were em-ployed to disguise a unilateral reduction in labor costs inan operation over which the employer maintained sur-reptitious control."This proviso covers precisely the situation in the in-stant case.Respondent did organize an alter ego,termi-nated employees because of their union membership, andcommenced a new operation primarily to reduce laborcosts.Accordingly I find that the substantial increase insubcontracting,in the midst of this unlawful activity,violated Section 8(a)(1) and(5) of the Act.The amended complaint alleges that Respondents vio-lated Section 8(a)(5) by implementing and enforcing newwork rules for unit employees.The evidence is uncontra-dicted that Vulcan, at the new premises,instituted newwage rates and hours,changed work classifications, andimplemented new work rules as embodied in the modeldistributed by Sartori to the employees who came overfrom Amateyus.By this conduct,without notice or bar-gainingwith the Union, Respondents further violatedSection 8(a)(5) of the Act.It is additionally alleged that Respondents violatedSection 8(a)(1) and(5) by the action of Amateyus in ter-minating its business without notifying and offering theUnion an opportunity to bargain concerning the effectsof such termination. This fording may not be necessary inview of my conclusion that Amateyus and Vulcan arealter egos and violated Section 8(a)(1), (3), and(5) by itsconduct discussed above. However,in the event thatsuch determination not be upheld, it is clear that Re-spondent Amateyus would have violated Section 8(a)(1)and (5)by failing to give the Union an opportunity tobargain about the affects of its decision to terminate.Union Representative Itkowitz testified that the Unionhad not received any notice from Amateyus about theclosing and,of course,no offer to bargain about the ef-fects of that decision.It is now well established that "theunion must be given a significant opportunity to bargain"about theeffectsofan employer's decision to terminateitsbusiness.FirstNationalMaintenanceCorp.,452 U.S.666 (1980).By Respondent Amateyus'failure to do so, itfurther violated Section 8(a)(1) and (5)of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondents,set forth in section III,above,occurring in connection with the operations ofRespondents described in section I, above, have a close,intimate,and substantial relationship,to trade,traffic, andcommerce among the several States and tend to lead tolabor disputes,burdening and obstructing commerce andthe free flow of commerce.THE REMEDY227Having found that Respondents have engaged in cer-tain unfair labor practices,Ifind it necessary to orderthem to cease and desist and to take certain affirmativeaction designed to effectuate the policies of the Act.Having found that Respondent Amateyus,as a succes-sor-employer,violated Section 8(a)(5) of the Act, by fail-ing and refusing to bargain with the Union as the collec-tive-bargaining representative of the employees in theunit found appropriate herein, and moreover having un-lawfully withdrawn recognition of the Union, I recom-mend that Respondent Amateyus, and its alter ego, Re-spondent Vulcan, be ordered to recognize and bargain ingood-faith with the Union.Ihave additionally found that by conduct during ap-proximately June 1981 through March 1982, RespondentAmateyus adopted the collective-bargaining agreementbetween the Union and Volk&Huxley, which it then re-pudiated by its withdrawal of recognition,termination ofitsoperations as Amateyus,and unlawful layoff of itsemployees.At the same time Respondent Vulcan com-menced its operations,as alter ego, at an adjacent build-ing.Accordingly I shall recommend that RespondentsAmateyus and Vulcan make whole all employees in theunit found appropriate herein,from the dates of their ter-minations until the present,for all losses of wages andbenefits that they and the Union sustained as a result ofthe repudiation of the contract.Moreover,as Respond-ent Vulcan unlawfully made substantial changes in wage,rates,and other conditions of employment,I further rec-ommend that it be required to restore the status quo anteas existed prior to the changes if the employees so desire.Having found that Respondent Amateyus dischargedthe employees listed on Appendix A annexed hereto, inviolation of Section 8(a)(1) and(3) of the Act, I recom-mend that Respondent Amateyus and/or its alter ego Re-spondent Vulcan be ordered to offer them reinstatementand to make them whole for any loss of earnings andother benefits resulting from their discharge.The amountof backpay shall be computed in the manner set forth inF.W. Woolworth Co.,90 NLRB 289 (1950), with interestthereon to be computed in the manner prescribed inFlor-ida Steel Corp.,231 NLRB 651 (1977).8Finally having further found that Respondent Ama-teyus violated Section 8(a)(1) and (5) by terminating itsoperation without affording the Union an opportunity tobargain concerning the effects of such closedown, Iwould recommend alternatively,that in the event Vulcanis not found to be the alter ego of Amateyus,then Ama-teyus shall be ordered to bargain with the Union con-cerning the effects on its employees of the termination ofits operations in March 1982.Because of the egregious nature of the violationsherein, including the termination of almost all the Ama-teyus employees,I shall recommend the entry of a broadorder.98 See generallyIsis Plumbing Co.,138 NLRB 716 (1962)9 SeeHtckmott Foods,242 NLRB 1357 (1979). 228DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1.Respondents Amateyus and Vulcan are employersengaged in commercewithinthe meaningof Section 2(6)and (7) of the Act.2.The Unionis a labor organizationwithinthe mean-ing of Section 2(5) of the Act.3.The Union is the collective-bargainingrepresenta-tive of the employees in the following unit found appro-priate herein:All composing room employees in book and job of-fices covered by the collective-bargaining agree-mentbetween Printers League Section of PrintingIndustries of Metropolitan New York, Inc., and theUnion to which Respondents' predecessor, Volk &Huxleywas aparty.The Unit is more fully de-scribed in part I, section 4 of the contract.4.Amateyus is the successor-employer to Volk &Huxley.5.Vulcan is the alter ego of Amateyus.6.By its conductas successorVolk & Huxley, Ama-teyus adopted the collective-bargainingagreement.7.Respondents violated Section 8(a)(5) and (1) of theAct by refusing to honor the collective-bargaining agree-ment then in effect.8.Respondents violated Section 8(a)(1) and (3) by dis-charging the employees of Amateyus named in "Appen-dixA" because of their membership in support of theUnion.9.Respondents further violated Section 8(a)(5) of theAct by increasing the subcontracting of unit work with-out notice to the Unions; and by changing wage ratesand other terms and conditions of employment.10.Respondents violated Section 8(a)(1) of the Act bythreatening to close the Amateyus operation and to dis-charge employees if they continued their membershipand support for the Union; and additionally by condi-tioning further employment upon abandonment of theirmembership in the Union.11.Alternatively, in the event it is found that Re-spondents are not alter egos, then Respondent Amateyusviolated Section 8(a)(5) and (1) of the Act by terminatingits operations without affording the Union an opportuni-ty to bargain about the effects of such closing on the em-ployees.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-edioORDERThe Respondents, Amateyus and Vulcan, New York,New York, their officers,agents, successors,and assigns,shall1.Cease and desist from(a) Refusing to recognize and bargain collectively withrespect towages,hours, and other terms and conditionsof employment with New York Typographical UnionNo. 6, as the exclusive bargaining representative of theemployees in the unit described above.(b)Refusing to honor and abide by the contract be-tween their predecessor Volk & Huxley and the Unionfor the period from 1 March 1982.(c) Laying off, discharging, and refusing to recall em-ployees because of their membership in or support forthe Union.(d) Subcontracting unit work without notice to theUnion.(e)Changing wage rates and other terms and condi-tions of employment without notice to the Union.(1)Threatening employees with plant closure and lossof jobs; and conditioning further employment on aban-donment of their membership and support for the Union.(g) In any other manner interfering with,restraining,or coercing employees in the exercise of the rights guar-anteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)On request, bargain in good-faith with New YorkTypographical Union No. 6 as the exclusivebargainingrepresentative of all employees in the appropriateunit setforth above.(b)Honor and give retroactive effect from 1 March1982 to the terms and conditions of the collective-bar-gaining contract with the Union, including payment ofwages and benefits as prescribed.(c)Restore the status quo ante with respect tochanged wage rates and other unilateral changes madesubsequent to the withdrawal of recognition after 1March 1982.(d)Offer the employeesnamedin "Appendix A" im-mediate and full reinstatement to their former jobs or, ifthose jobs no longer exist, to substantially equivalent po-sitions,without prejudice to their seniority or any otherrights or privileges previously enjoyed, and make themwhole for any loss of earnings and other benefits sufferedas a result of the discrimination against them, in themanner set forth in the remedy section of the decision.(e)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(f)Post at its facility in New York, New York, copiesof the attached notice marked "Appendix B."11 Copiesof the notice, on forms provided by the Regional Direc-tor for Region 2, after being signed by the Respondents'authorized representative, shall be posted by the Re-spondents immediately upon receipt and maintained for60 consecutive days in conspicuous places including allplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-10 If no exceptions are filed as provided by Sec.102.46 of the Board'sRules and Regulations,thefindings,conclusions, and recommendedOrder shall,as provided in Sec. 102.48 of the Rules,be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.11 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading"Posted by Orderof the Nation-alLaborRelations Board"shall read "Posted Pursuant to a Judgment ofthe United States Court of AppealsEnforcing an Order of the NationalLaborRelations Board " VOLK & HUXLEY229ents to ensure that the notices are not altered, defaced,IT IS FURTHER ORDERED that the complaint be dis-or covered by any other material.missed as to any allegations of the complaint not specifi-(g)Notify theRegionalDirector in writing within 20cally found.days from the date of this Order what steps the Re-spondents have taken to comply.